Appeal from, a judgment (denominated order) of the Supreme Court, Livingston County (Robert B. Wiggins, A.J.), entered August 14, 2008 in a habeas corpus proceeding. The judgment denied the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Contrary to the contention of petitioner, Supreme Court did not err in summarily denying his petition seeking a writ of habeas corpus. Pursuant to CPLR 7003 (a), the court possessed the authority to deny the petition on the ground that “it appear [ed] from the petition or the documents annexed thereto” that petitioner was not illegally detained. Here, the documents annexed to the petition, including the transcript of the final parole revocation hearing, support the court’s conclusion that the determination of the Board of Parole revoking petitioner’s parole is supported by substantial evidence (see People ex rel. Muhammad v Bradt, 68 AD3d 1391 [2009]). Present — Martoche, J.P., Smith, Fahey, Peradotto and Green, JJ.